
	

113 HR 3020 IH: Insurance Fairness for Amputees Act
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3020
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Dent (for himself
			 and Mr. Andrews) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Education
			 and the Workforce and Ways and Means, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974, the Public Health Service Act, and the Internal Revenue Code of 1986 to
		  provide parity under group and individual health plans and group and individual
		  health insurance coverage for the provision of benefits for prosthetics and
		  custom orthotics and benefits for other medical and surgical
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Insurance Fairness for Amputees
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)There are more
			 than 1,700,000 people in the United States living with limb loss, many of whom
			 are appropriate candidates for prosthetic care. A comparable number experience
			 trauma, illness, or disability that results in musculoskeletal or neuromuscular
			 impairment of the limbs, back, and neck requiring the use of orthotic
			 care.
				(2)Every year, there
			 are more than 130,000 people in the United States who undergo amputation
			 procedures.
				(3)In addition,
			 United States military personnel serving in Iraq and Afghanistan and around the
			 world have sustained traumatic injuries resulting in amputation and
			 musculoskeletal or neuromuscular injury.
				(4)The number of
			 amputations in the United States is projected to increase in the years ahead
			 due to the rising incidence of diabetes and other chronic illness.
				(5)Those experiencing limb loss and limb
			 dysfunction can and want to regain their lives as productive members of
			 society, and prosthetic and orthotic care often enables amputees and others
			 with orthopedic impairments to continue working and living productive
			 lives.
				(6)Insurance
			 companies often restrict coverage for prosthetic and orthotic devices and
			 related services over an individual’s lifetime, which shifts costs onto
			 individuals and consequently to the Medicare and Medicaid programs.
				(7)Twenty States have addressed this problem
			 and have prosthetic or orthotic parity legislation, which also is being
			 considered actively in other States.
				(8)The States in
			 which prosthetic or orthotic fairness in coverage laws have been enacted have
			 found there to be minimal or no increases in insurance premiums and have
			 reduced Medicare and Medicaid costs.
				(9)Coverage of
			 orthotic and prosthetic devices and related services is only appropriate for
			 individuals missing a limb or having an orthopedic condition in need of
			 treatment. Therefore, a fixed population of individuals are candidates for
			 these devices and related services.
				(10)Appropriate and
			 timely treatment involving prosthetic and orthotic devices and related services
			 allow people to regain health function, preexisting work, and independent
			 living.
				(11)Prosthetic and
			 orthotic devices and related services are a distinct and separate benefit from
			 the durable medical equipment benefit, but this distinction often is not
			 recognized as insurers typically combine these benefits under a combined
			 limit.
				(12)The Patient
			 Protection and Affordable Care Act (Public Law 111–148) and the Health Care and
			 Education Reconciliation Act (Public Law 111–152), include rehabilitative and
			 habilitative services as an essential health benefit, which legislative history
			 shows is intended to cover prosthetic and orthotic devices and related
			 services.
				(13)The Institute of
			 Medicine concluded that prosthetic and orthotic devices and related services
			 are covered under a typical employer plan.
				(14)However, while
			 lifetime and annual dollar limitations on essential health benefits are
			 prohibited under the Patient Protection and Affordable Care Act (Public Law
			 111–148) and the Health Care and Education Reconciliation Act (Public Law
			 111–152), other techniques to minimize or eliminate coverage continue to be
			 used across the country and are denying individuals access to medically
			 necessary prosthetic and orthotic devices and related services.
				(b)PurposeIt is the purpose of this Act to require
			 that each group and individual health plan and individual and group health
			 insurance coverage that provides medical and surgical benefits and also
			 provides coverage for prosthetics or custom orthotics (or both), provide such
			 coverage under terms and conditions that are no less favorable than the terms
			 and conditions under which medical and surgical benefits are provided under
			 such plan.
			3.Prosthetics and
			 custom orthotics fairness in coverage
			(a)ERISA
				(1)In
			 generalSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is
			 amended by adding at the end the following:
					
						716.Prosthetics and
				custom orthotics fairness in coverage
							(a)In
				generalIn the case of a group health plan (or health insurance
				coverage offered in connection with a group health plan) that provides medical
				and surgical benefits and also provides benefits for prosthetics or custom
				orthotics (as defined under paragraphs (1) and (2) of subsection (e)) (or
				both)—
								(1)such benefits for
				prosthetics or custom orthotics (or both) under the plan (or coverage) shall be
				provided under terms and conditions that are no less favorable than the terms
				and conditions applicable to substantially all medical and surgical benefits
				provided under the plan (or coverage);
								(2)such benefits for
				prosthetics or custom orthotics (or both) under the plan (or coverage) may not
				be subject to separate financial requirements (as defined in subsection (d)(3))
				that are applicable only with respect to such benefits, and any financial
				requirements applicable to such benefits shall be no more restrictive than the
				financial requirements applicable to substantially all medical and surgical
				benefits provided under the plan (or coverage); and
								(3)any treatment
				limitations (as defined in subsection (d)(4)) applicable to such benefits for
				prosthetics or custom orthotics (or both) under the plan (or coverage) may not
				be more restrictive than the treatment limitations applicable to substantially
				all medical and surgical benefits provided under the plan (or coverage).
								(b)Patient
				accessA group health plan (or health insurance coverage offered
				in connection with a group health plan) described in subsection (a) that does
				not provide coverage for benefits outside of a network shall ensure that such
				provider network is adequate to ensure enrollee access to prosthetic and custom
				orthotic devices and related services provided by appropriately credentialed
				practitioners and accredited suppliers of prosthetics and custom
				orthotics.
							(c)Additional
				requirements
								(1)Prior
				authorizationIn the case of a group health plan (or health
				insurance coverage offered in connection with a group health plan) that
				requires, as a condition of coverage or payment for prosthetics or custom
				orthotics (or both) under the plan (or coverage), prior authorization, such
				prior authorization must be required in the same manner as prior authorization
				is required by the plan (or coverage) as a condition of coverage or payment for
				all similar medical and surgical benefits provided under the plan (or
				coverage).
								(2)Limitation on
				benefitsCoverage for required benefits for prosthetics and
				custom orthotics under this section may be limited to coverage of the most
				appropriate device or component model that meets the medical requirements of
				the patient, as determined by the treating physician of the patient
				involved.
								(3)Coverage for
				repair or replacementBenefits for prosthetics and custom
				orthotics required under this section shall include coverage for the repair or
				replacement of prosthetics and custom orthotics, if the repair or replacement
				is due to normal wear and tear, irreparable damage, a change in the condition
				of the patient as determined by the treating physician, or otherwise determined
				appropriate by the treating physician of the patient involved.
								(d)DefinitionsIn
				this section:
								(1)ProstheticsThe
				term prosthetics means those devices and components that may be
				used to replace, in whole or in part, an arm or leg, as well as the services
				required to do so and includes external breast prostheses incident to
				mastectomy resulting from breast cancer.
								(2)Custom
				orthoticsThe term custom orthotics means the
				following:
									(A)Custom-fabricated
				orthotics and related services, which include custom-fabricated devices that
				are individually made for a specific patient, as well as all services and
				supplies that are medically necessary for the effective use of the orthotic
				device and instructing the patient in the use of the device. No other patient
				would be able to use this particular orthosis. A custom-fabricated orthosis is
				a device which is fabricated based on clinically derived and rectified
				castings, tracings, measurements, or other images (such as x-rays) of the body
				part. The fabrication may involve using calculations, templates and component
				parts. This process requires the use of basic materials and involves
				substantial work such as vacuum forming, cutting, bending, molding, sewing,
				drilling and finishing prior to fitting on the patient. Custom-fabricated
				devices may be furnished only by an appropriately credentialed (certified or
				licensed) practitioner and accredited supplier in Orthotics or Prosthetics.
				Such devices and related services are represented by the set of L-codes under
				the Healthcare Common Procedure Coding System describing this care listed on
				the date of enactment of this section in Centers for Medicare & Medicaid
				Services Transmittal 656.
									(B)Custom-fitted high
				orthotics and related services, which include prefabricated devices that are
				manufactured with no specific patient in mind, but that are appropriately
				sized, adapted, modified, and configured (with the required tools and
				equipment) to a specific patient in accordance with a prescription, and which
				no other patient would be able to use, as well as all services and supplies
				that are medically necessary for the effective use of the orthotic device and
				instructing the patient in the use of the device. Custom-fitted high devices
				may be furnished only by an appropriately credentialed (certified or licensed)
				practitioner and accredited supplier in Orthotics or Prosthetics. Such devices
				and related services are represented by the existing set of L-codes under the
				Healthcare Common Procedure Coding System describing this care listed on the
				date of enactment of this section in Centers for Medicare & Medicaid
				Services Transmittal 656.
									For
				purposes of subparagraphs (A) and (B), Centers for Medicare & Medicaid
				Services Transmittal 656, upon modification or reissuance by the Centers for
				Medicare & Medicaid Services to reflect new code additions and coding
				changes for prosthetics and custom orthotics, shall be the version of the
				Transmittal used for purposes of such subparagraphs.(3)Financial
				requirementsThe term financial requirements
				includes deductibles, coinsurance, co-payments, other cost sharing, and
				limitations on the total amount that may be paid by a participant or
				beneficiary with respect to benefits under the plan or health insurance
				coverage.
								(4)Treatment
				limitationsThe term
				treatment limitations includes limits on the frequency of
				treatment, number of visits, specific prescribed components, limits that are
				more broadly applicable to durable medical equipment, or other similar limits
				on the amount, duration, or scope of treatment.
								(e)Differentiation
				from Durable Medical EquipmentFor purposes of this section,
				prosthetics and custom orthotics shall be treated as distinct from durable
				medical
				equipment.
							.
				(2)Clerical
			 amendmentThe table of contents in section 1 of the Employee
			 Retirement Income Security Act of 1974 is amended by inserting after the item
			 relating to section 714 the following:
					
						
							Sec. 715. Additional market
				reforms.
							Sec. 716. Prosthetics and
				custom orthotics
				parity.
						
						.
				(b)PHSA
				(1)In
			 generalTitle XXVII of the
			 Public Health Service Act is amended
			 by inserting after section 2728 of such Act (42 U.S.C. 300gg–28), as
			 redesignated by section 1001(2) of the Patient Protection and Affordable Care
			 Act (Public Law 111–148), the following:
					
						2729.Prosthetics
				and custom orthotics parity
							(a)In
				generalIn the case of a group health plan, or a health insurance
				issuer offering group or individual health insurance coverage, that provides
				medical and surgical benefits and also provides benefits for prosthetics or
				custom orthotics (as defined under paragraphs (1) and (2) of subsection (e))
				(or both)—
								(1)such benefits for
				prosthetics or custom orthotics (or both) under the plan or coverage shall be
				provided under terms and conditions that are no less favorable than the terms
				and conditions applicable to substantially all medical and surgical benefits
				provided under the plan or coverage;
								(2)such benefits for
				prosthetics or custom orthotics (or both) under the plan or coverage may not be
				subject to separate financial requirements (as defined in subsection (e)(2))
				that are applicable only with respect to such benefits, and any financial
				requirements applicable to such benefits shall be no more restrictive than the
				financial requirements applicable to substantially all medical and surgical
				benefits provided under the plan or coverage; and
								(3)any treatment
				limitations (as defined in subsection (e)(3)) applicable to such benefits for
				prosthetics or custom orthotics (or both) under the plan or coverage may not be
				more restrictive than the treatment limitations applicable to substantially all
				medical and surgical benefits provided under the plan or coverage.
								(b)Patient
				accessA group health plan, or health insurance issuer offering
				group or individual health insurance coverage, described in subsection (a) that
				does not provide coverage for benefits outside of a network shall ensure that
				such provider network is adequate to ensure enrollee access to prosthetic and
				custom orthotic devices and related services provided by appropriately
				credentialed practitioners and accredited suppliers of prosthetics and custom
				orthotics.
							(c)Additional
				requirements
								(1)Prior
				authorizationIn the case of
				a group health plan, or health insurance issuer offering group or individual
				health insurance coverage, that requires, as a condition of coverage or payment
				for prosthetics or custom orthotics (or both) under the plan or coverage, prior
				authorization, such prior authorization must be required in the same manner as
				prior authorization is required by the plan or coverage as a condition of
				coverage or payment for all similar medical and surgical benefits provided
				under the plan or coverage.
								(2)Limitation on
				benefitsCoverage for required benefits for prosthetics and
				custom orthotics under this section may be limited to coverage of the most
				appropriate device or component model that adequately meets the medical
				requirements of the patient, as determined by the treating physician of the
				patient involved.
								(3)Coverage for
				repair or replacementBenefits for prosthetics and custom
				orthotics required under this section shall include coverage for the repair or
				replacement of prosthetics and custom orthotics, if the repair or replacement
				is due to normal wear and tear, irreparable damage, a change in the condition
				of the patient as determined by the treating physician, or otherwise determined
				appropriate by the treating physician of the patient involved.
								(d)DefinitionsIn
				this section:
								(1)ProstheticsThe
				term prosthetics means those devices and components that may be
				used to replace, in whole or in part, an arm or leg, as well as the services
				required to do so and includes external breast prostheses incident to
				mastectomy resulting from breast cancer.
								(2)Custom
				orthoticsThe term custom orthotics means the
				following:
									(A)Custom-fabricated
				orthotics and related services, which include custom-fabricated devices that
				are individually made for a specific patient, as well as all services and
				supplies that are medically necessary for the effective use of the orthotic
				device and instructing the patient in the use of the device. No other patient
				would be able to use this particular orthosis. A custom-fabricated orthosis is
				a device which is fabricated based on clinically derived and rectified
				castings, tracings, measurements, or other images (such as x-rays) of the body
				part. The fabrication may involve using calculations, templates and component
				parts. This process requires the use of basic materials and involves
				substantial work such as vacuum forming, cutting, bending, molding, sewing,
				drilling and finishing prior to fitting on the patient. Custom-fabricated
				devices may be furnished only by an appropriately credentialed (certified or
				licensed) practitioner and accredited supplier in Orthotics or Prosthetics.
				Such devices and related services are represented by the set of L-codes under
				the Healthcare Common Procedure Coding System describing this care listed on
				the date of enactment of this section in Centers for Medicare & Medicaid
				Services Transmittal 656.
									(B)Custom-fitted high
				orthotics and related services, which include prefabricated devices that are
				manufactured with no specific patient in mind, but that are appropriately
				sized, adapted, modified, and configured (with the required tools and
				equipment) to a specific patient in accordance with a prescription, and which
				no other patient would be able to use, as well as all services and supplies
				that are medically necessary for the effective use of the orthotic device and
				instructing the patient in the use of the device. Custom-fitted high devices
				may be furnished only by an appropriately credentialed (certified or licensed)
				practitioner and accredited supplier in Orthotics or Prosthetics. Such devices
				and related services are represented by the existing set of L-codes under the
				Healthcare Common Procedure Coding System describing this care listed on the
				date of enactment of this section in Centers for Medicare & Medicaid
				Services Transmittal 656.
									For
				purposes of subparagraphs (A) and (B), Centers for Medicare & Medicaid
				Services Transmittal 656, upon modification or reissuance by the Centers for
				Medicare & Medicaid Services to reflect new code additions and coding
				changes for prosthetics and custom orthotics, shall be the version of the
				Transmittal used for purposes of such subparagraphs.(3)Financial
				requirementsThe term financial requirements
				includes deductibles, coinsurance, co-payments, other cost sharing, and
				limitations on the total amount that may be paid by a participant or
				beneficiary with respect to benefits under the plan or health insurance
				coverage.
								(4)Treatment
				limitationsThe term
				treatment limitations includes limits on the frequency of
				treatment, number of visits, specific prescribed components, and limits that
				are more broadly applicable to durable medical equipment, or other similar
				limits on the amount, duration, or scope of treatment.
								(e)Differentiation
				from Durable Medical EquipmentFor purposes of this section,
				prosthetics and custom orthotics shall be treated as distinct from durable
				medical
				equipment.
							.
				(2)Application to
			 individual health insurance coverage before 2014For purposes of applying section 2729 of
			 the Public Health Service Act, as inserted by paragraph (1), to individual
			 health insurance coverage before 2014, the provisions of such section shall be
			 treated as also included under part B of title XXVII of the Public Health
			 Service Act.
				(c)Internal Revenue
			 CodeSubchapter B of chapter 100 of subtitle K of the Internal
			 Revenue Code of 1986 is amended by adding after section 9813 the
			 following:
				
					9814.Prosthetics
				and custom orthotics fairness in coverage
						(a)In
				generalIn the case of a group health plan (or health insurance
				coverage offered in connection with a group health plan) that provides medical
				and surgical benefits and also provides benefits for prosthetics or custom
				orthotics (as defined under paragraphs (1) and (2) of subsection (e)) (or
				both)—
							(1)such benefits for
				prosthetics or custom orthotics (or both) under the plan (or coverage) shall be
				provided under terms and conditions that are no less favorable than the terms
				and conditions applicable to substantially all medical and surgical benefits
				provided under the plan (or coverage);
							(2)such benefits for
				prosthetics or custom orthotics (or both) under the plan (or coverage) may not
				be subject to separate financial requirements (as defined in subsection (e)(2))
				that are applicable only with respect to such benefits, and any financial
				requirements applicable to such benefits shall be no more restrictive than the
				financial requirements applicable to substantially all medical and surgical
				benefits provided under the plan (or coverage); and
							(3)any treatment
				limitations (as defined in subsection (e)(3)) applicable to such benefits for
				prosthetics or custom orthotics (or both) under the plan (or coverage) may not
				be more restrictive than the treatment limitations applicable to substantially
				all medical and surgical benefits provided under the plan (or coverage).
							(b)Patient
				accessA group health plan (or health insurance coverage offered
				in connection with a group health plan) described in subsection (a) that does
				not provide coverage for benefits outside of a network shall ensure that such
				provider network is adequate to ensure enrollee access to prosthetic and custom
				orthotic devices and related services provided by appropriately credentialed
				practitioners and accredited suppliers of prosthetics and custom
				orthotics.
						(c)Additional
				requirements
							(1)Prior
				authorizationIn the case of a group health plan (or health
				insurance coverage offered in connection with a group health plan) that
				requires, as a condition of coverage or payment for prosthetics or custom
				orthotics (or both) under the plan (or coverage), prior authorization, such
				prior authorization must be required in the same manner as prior authorization
				is required by the plan (or coverage) as a condition of coverage or payment for
				all similar medical and surgical benefits provided under the plan (or
				coverage).
							(2)Limitation on
				benefitsCoverage for required benefits for prosthetics and
				custom orthotics under this section may be limited to coverage of the most
				appropriate device or component model that meets the medical requirements of
				the patient, as determined by the treating physician of the patient
				involved.
							(3)Coverage for
				repair or replacementBenefits for prosthetics and custom
				orthotics required under this section shall include coverage for the repair or
				replacement of prosthetics and custom orthotics, if the repair or replacement
				is due to normal wear and tear, irreparable damage, a change in the condition
				of the patient as determined by the treating physician, or otherwise determined
				appropriate by the treating physician of the patient involved.
							(4)Assistance to
				enrolleesThe Secretary of the Treasury, in consultation with the
				Secretary of Health and Human Services, shall provide assistance to enrollees
				under plans or coverage to which the amendment made by section 3 apply with any
				questions or problems with respect to compliance with the requirements of such
				amendment.
							(5)AuditsThe
				Secretary of the Treasury, in consultation with the Secretary of Health and
				Human Services, shall provide for the conduct of random audits of group health
				plans (and health insurance coverage offered in connection with such plans) to
				ensure that such plans (or coverage) are in compliance with the amendments made
				by section (3).
							(d)DefinitionsIn
				this section:
							(1)ProstheticsThe
				term prosthetics means those devices and components that may be
				used to replace, in whole or in part, an arm or leg, as well as the services
				required to do so and includes external breast prostheses incident to
				mastectomy resulting from breast cancer.
							(2)Custom
				orthoticsThe term custom orthotics means the
				following:
								(A)Custom-fabricated
				orthotics and related services, which include custom-fabricated devices that
				are individually made for a specific patient, as well as all services and
				supplies that are medically necessary for the effective use of the orthotic
				device and instructing the patient in the use of the device. No other patient
				would be able to use this particular orthosis. A custom-fabricated orthosis is
				a device which is fabricated based on clinically derived and rectified
				castings, tracings, measurements, or other images (such as x-rays) of the body
				part. The fabrication may involve using calculations, templates and component
				parts. This process requires the use of basic materials and involves
				substantial work such as vacuum forming, cutting, bending, molding, sewing,
				drilling and finishing prior to fitting on the patient. Custom-fabricated
				devices may be furnished only by an appropriately credentialed (certified or
				licensed) practitioner and accredited supplier in Orthotics or Prosthetics.
				Such devices and related services are represented by the set of L-codes under
				the Healthcare Common Procedure Coding System describing this care listed on
				the date of enactment of this section in Centers for Medicare & Medicaid
				Services Transmittal 656.
								(B)Custom-fitted high
				orthotics and related services, which include prefabricated devices that are
				manufactured with no specific patient in mind, but that are appropriately
				sized, adapted, modified, and configured (with the required tools and
				equipment) to a specific patient in accordance with a prescription, and which
				no other patient would be able to use, as well as all services and supplies
				that are medically necessary for the effective use of the orthotic device and
				instructing the patient in the use of the device. Custom-fitted high devices
				may be furnished only by an appropriately credentialed (certified or licensed)
				practitioner and accredited supplier in Orthotics or Prosthetics. Such devices
				and related services are represented by the existing set of L-codes under the
				Healthcare Common Procedure Coding System describing this care listed on the
				date of enactment of this section in Centers for Medicare & Medicaid
				Services Transmittal 656.
								For
				purposes of subparagraphs (A) and (B), Centers for Medicare & Medicaid
				Services Transmittal 656, upon modification or reissuance by the Centers for
				Medicare & Medicaid Services to reflect new code additions and coding
				changes for prosthetics and custom orthotics, shall be the version of the
				Transmittal used for purposes of such subparagraphs.(3)Financial
				requirementsThe term financial requirements
				includes deductibles, coinsurance, co-payments, other cost sharing, and
				limitations on the total amount that may be paid by a participant or
				beneficiary with respect to benefits under the plan or health insurance
				coverage.
							(4)Treatment
				limitationsThe term treatment limitations includes
				limits on the frequency of treatment, number of visits, specific prescribed
				components, or other similar limits on the scope or duration of
				treatment.
							(e)Differentiation
				from Durable Medical EquipmentFor purposes of this section,
				prosthetics and custom orthotics shall be treated as distinct from durable
				medical
				equipment.
						.
			(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to plan years beginning on or after the date of the enactment of this section
			 and with respect to health insurance coverage issued on or after such
			 date.
			4.Updating standard
			 definitions to include prosthetics and custom orthotics
			(a)In
			 generalSection 2715(g)(3) of
			 the Public Health Service Act (42 U.S.C. 300gg–15(g)(3)) is amended by
			 inserting prosthetics, custom orthotics, after emergency
			 medical transportation,.
			(b)Prosthetics;
			 custom orthoticsIn developing standards for the definitions of
			 the terms prosthetics and custom orthotics pursuant
			 to the amendment made by subsection (a), the Secretary shall ensure that such
			 definitions are consistent with the definitions of such terms in section
			 2729(d) of the Public Health Service Act (as added by section 3(b) of this
			 Act).
			5.Federal
			 administrative responsibilities
			(a)Assistance to
			 enrolleesThe Secretary of Labor, in consultation with the
			 Secretary of Health and Human Services, shall provide assistance to enrollees
			 under group health plans (and health insurance coverage offered in connection
			 with such plans) to which the amendments made by section 3 apply with any
			 questions or problems with respect to compliance with the requirements of such
			 amendments.
			(b)AuditsThe
			 Secretary of Labor, in consultation with the Secretary of Health and Human
			 Services, shall provide for the conduct of random audits of group health plans
			 (and health insurance coverage offered in connection with such plans) to ensure
			 that such plans (or coverage) are in compliance with the amendments made by
			 section 3.
			(c)RegulationsNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 Labor, in consultation with the Secretary of Health and Human Services, shall
			 promulgate final regulations to carry out this Act and the amendments made by
			 this Act.
			(d)DefinitionsIn
			 this section:
				(1)Group Health
			 PlanThe term group
			 health plan has the meaning given such term in section 733(a) of the
			 Employee Retirement and Income Security Act of 1974 (29 U.S.C.
			 1191b(a)).
				(2)Health Insurance
			 CoverageThe term health insurance coverage has the
			 meaning given such term in section 733(b)(1) of such Act (29 U.S.C.
			 1191b(b)(1)).
				
